Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 5/25/2022 is acknowledged.
Claims 14-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2022.
Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites “and letting the coating composition to dry or cure”. The limitation is awkwardly written since it appears to suggest “letting” results in the effect of drying or curing. Recitation of “letting the coating composition .  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “pentanediol monoisobutyrate” is misspelled.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “mattifying” is misspelled.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Claim 12 recites “to break down the particles until to obtain a mean size of said particles to about 6 H”. The limitation is awkwardly worded with the repeated use of the word “to” and the use of passive voice. Recitation of “wherein the mattifying agent and the at least one pigment are ground to a mean size of about 6 H with a high shear for up to 20 minutes 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a water based polymeric emulsion or resin adapted for providing the coating composition with a strong adhesion to the roof or façade”. It is unclear what is meant to constitute “strong adhesion” or in what way the water based emulsion or resin is supposed to be modified/adapted to confer “strong adhesion”. The term “strong adhesion” in claim 1 is a relative term which renders the claim indefinite. The terminology “strong adhesion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 also recites “a given amount of a rheology modifier agent added to the pre-mix composition to adjust a viscosity of the pre-mix base composition between about 100 KU and about 140 KU according to ASTM D562”. The limitation is awkwardly worded in that it could be read as effectively requiring that the pre-mix composition requires rheology modifier agent and exhibits a viscosity between 100-140 KU or requires a method step of adding an unspecified quantity of rheology modifier (perhaps a fraction of the overall content present) to ultimately achieve 100-140 KU (or perhaps adjust the viscosity such that the starting point and ending point is somewhere within 100-140 KU). Accordingly, the scope of the claim is unclear. It is believed Applicant means to simply indicate the pre-mix base composition comprises a rheology modifier agent and that the pre-mix base composition has a viscosity of about 100-140 KU. Therefore, language such as “, wherein is between about 100 KU and about 140 KU according to ASTM D562” is suggested.
Claim 1 recites “a ratio pre-mix base composition / solid granules in the coating composition ranging from 1 / 1 to 1 / 2”. The scope of the claim is indefinite as it is unclear what type of ratio is being required (e.g. weight ratio, volume ratio) and it is unclear what component(s) the ratio pertains to (e.g. the entire compositions or solids of the compositions). 
As claims 2-13 depend from claim 1, they are rejected for the same issues discussed above. 
Claims 2 and 3 refer to a “granule density” of the resulting coating layer in units of g/sqft. It is unclear whether the recited g/sqft density is meant to only take into account the granules added to pre-mix base composition (that is, the grams of granules over sqft applied) or if the g/sqft is meant to pertain to grams of the entire dried/cured coating layer over sqft applied. 
Claim 9 recites the pre-mix base composition comprises 2-40 wt% of mattifying agent and claim 10 further specifies that the mattifying agent comprises 15-25 wt% sodium-potassium alumina silicate and 0-15 wt% of amorphous silicate. It is unclear whether the concentration ranges of claim 10 are meant to be with respect to mattifying agent (i.e. there are 60-85 wt% of some other materials within the mattifying agent) or if the concentration ranges are meant to be with respect to the pre-mix base composition. 
As claims 11 and 12 depend from claim 10, claim 11 is rejected for the same reason discussed above.
Claim 11 recites “a given amount of at least one pigment in order to tune the color of the pre-mix composition and therefore the color of the coating composition and resulting roof coating”. The scope of the limitation is unclear as “in order to tune the color of the pre-mix composition and therefore the color of the coating composition and resulting roof coating” appears to refer to the purported motives or desire of a hypothetical individual practicing the invention (in this case, a desire to achieve an unspecified degree of coloring). It is unclear what “given amounts” are being required and it is also unclear what degree of coloration is actually being required to achieve “tuning” in the resulting coating composition. Language such as “wherein the pre-mix base composition further comprises ” is suggested. 
As claim 12 depends from claim 11, claim 12 is rejected for the same issue discussed above.
Claim 12 recites grinding with a “high shear”. It is unclear what is meant to constitute “high shear”. The term “high shear” in claim 12 is a relative term which renders the claim indefinite. The terminology “high shear” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites “wherein the pre-mix base composition further comprises at least one coalescing agent comprising water, 2,2,4-trimethyl-1,3-pentanediolmonoisobutyrate, ethylene glycol monobutyl ether or a mixture thereof”. Claim 1, of which claim 8 depends, already requires that the pre-mix base composition comprise water (see “water based polymeric emulsion or resin”). Therefore, claim 8 fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-6, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherno (U.S. Pat. No. 4,413,026) in view of Spain (U.S. Pat. No. 4,666,960).
Regarding Claims 1 and 4, Sherno methods comprising creating coating compositions by combining polystyrene foam particles (construed as granules) with latex resin binder composition (pre-mix base) and subsequently spraying or otherwise coating a roof (Abstract; Examples). Sherno teaches an embodiment where a pre-mix base comprising acrylic latex (water-based polymer emulsion or resin) and thickening agent (rheology modifier agent) is created and is blended with polystyrene beads in a volume ratio of 35:65 pre-mix base:polystyrene beads (Col. 3, Lines 20-65), equivalent to a ratio of 1 / 1.86. After blending, the mixture is coated on a roof (Col. 3, Lines 56-57). 
To the extent that Sherno does not disclose what particular viscosity is used or mixing “on site”, Sherno teaches the thickening agent is used in quantities necessary for particular application, whereby lower viscosities are suitable for flat roofs and higher viscosities are needed for inclined/horizontal surfaces (Col. 4, Lines 54-65). Moreover, Spain is also directed toward coating compositions for roofs (Abstract) and notes mixing of particles into a pre-base with a correct viscosity serves to prevent settling/caking of solid materials in the coating mixture on standing prior to site delivery for final mixing and application (Col. 11, Lines 33-40). Given such, it would have been obvious to one of ordinary skill in the art to mix pre-base composition with solid particles on site because doing so would avoid settled particles within the resulting coating composition during transport and ensure a homogenous composition is applied on site. The teachings of Sherno and Spain also indicate the viscosity of such mixtures is a known result effective variable subject to optimization by one of ordinary skill in the art. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal pre-mix base viscosities within the scope of the present claims so as to produce desirable coating compositions for flat/sloped/pitched roofs and to avoid settling/caking of particles on standing. 
Regarding Claim 5, Sherno teaches 40-80 vol% of polystyrene particles is used (Col. 1, Lines 44-52), equivalent to ratios spanning 1 / 0.67 to 1 / 4. Therefore, Sherno teaches overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Sherno suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Sherno. See MPEP 2123. 
Regarding Claim 6, Sherno teaches 4.365 pbw of thickener relative to 1228 pbw of pre-mix base composition (Col. 3, Lines 20-50), equivalent to roughly 0.36 wt%. Sherno teaches the latex combined with foam particles typically exhibits a resin solids content of 25-27 or 35 wt % (Col. 1, Lines 44-62) whereby the water-based polymeric emulsion or resin used to create the latex can have roughly 50% or 65% solids (Col. 3, Line 44; Col. 6, Lines 26-30). Taken together, Sherno is seen to infer water-based polymeric emulsion or resin that would overlap the range claimed (e.g. 35 wt% solids from a 50 wt% polymeric emulsions suggests roughly 70 wt% of a 50 wt% solids water-based polymeric emulsion or resin being used. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Sherno suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Sherno. See MPEP 2123.
Regarding Claim 8, the compositions of Sherno contain water. As there is no perceivable difference between the water of the claims and those taught by Sherno, the water used is seen to intrinsically function as a coalescing agent in the absence of evidence to the contrary. See also 2,2,4-trimethyl-1,3-pentanediol monoisobutyrate at Col. 3, Line 47-48. 
Regarding Claim 13, Sherno teaches various additives such as defoamers and antifreeze agents (Col. 3, Lines 20-50). 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherno (U.S. Pat. No. 4,413,026) in view of Spain (U.S. Pat. No. 4,666,960) and Egan (US 2015/0361301 A1).
The discussion regarding Sherno and Spain within ¶ 28-33 is incorporated herein by reference.
Regarding Claim 7, Sherno teaches the use of hydroxyethylcellulose thickener (Col. 3, Line 27). Sherno differs from the subject matter claimed in that the particular thickeners of claim 7 are not described. Egan is also directed toward coating compositions (Abstract) for roof/façade application (¶ 1, 43). Egan teaches several conventional thickeners are known, including hydroxyethyl celluloses, hydrophobically modified ethylene oxide urethanes (HEURs). It would have been obvious to one of ordinary skill in the art to substitute the hydroxyethylcellulose thickener of Sherno with a HEUR thickener, thereby predictably affording workable roof coating compositions in view of the teachings of Egan.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherno (U.S. Pat. No. 4,413,026) in view of Spain (U.S. Pat. No. 4,666,960) as evidenced by Gerard (US 2015/0175806 A1).
The discussion regarding Sherno and Spain within ¶ 28-33 is incorporated herein by reference.
Regarding Claim 9, Sherno teaches the further incorporation of 35 wt% of ground limestone (Col. 3, Lines 25-65). As evidenced by Gerard, matting effects within coating compositions are achieved via providing micro-roughness at the formed surface whereby silicas/fillers are known to create micro-rough surface (¶ 3-4). Gerard indicates ground calcium carbonates are capable of providing matting effects (¶ 5-12). In view of such, the ground limestone of Sherno is construed as intrinsically functioning as a mattifying agent in the absence of evidence to the contrary. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764